— Judgment unanimously affirmed. Memorandum: Upon our review of the record and consideration of the relevant factors (see, People v Cruickshank, 105 AD2d 325, 333-334, affd sub nom. People v Dawn Maria C., 67 NY2d 625), we find no abuse of discretion in the court’s denial of defendant’s application for youthful offender status (see, People v New, 171 AD2d 1006, lv denied 77 NY2d 998; People v Ortega, 114 AD2d 912, lv denied 67 NY2d 887). Further, we decline to exercise our discretion in the interest of justice to grant him that status (cf., People v Shrubsall, 167 AD2d 929, 930). Finally, the sentence imposed was neither harsh nor excessive. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminally Negligent Homicide.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.